I join previous speakers in
congratulating the President on his well-deserved
election to preside over this Millennium Assembly. I
am confident that, with his wisdom and consummate
diplomatic skill, he will steer the Assembly to a
successful conclusion.
Let me also express our appreciation to Mr. Theo-
Ben Gurirab, Foreign Minister of Namibia, for his
24

exemplary leadership as president of the General
Assembly at its fifty-fourth session, especially in the
run-up to the Summit. Secretary-General Kofi Annan
also deserves our unqualified tribute for his innovative
leadership to prepare the United Nations for greater
challenges ahead.
Nepal wholeheartedly welcomes Tuvalu as the
newest member of the United Nations family. We
congratulate the people and Government of that Pacific
island country on this happy occasion of joining the
world body as an independent nation.
Last week the heads of State and Government
assembled in this Hall of the people to ponder
measures to address the challenges of the twenty-first
century, and reaffirmed their faith in the United
Nations as the central instrument for promoting peace,
prosperity and justice. The vision given us by the
Summit's Millennium Declaration will be a guide for
the global community, and particularly for the United
Nations, in the days ahead. Nepal welcomes the
Declaration and pledges its commitment to implement
it with the utmost seriousness.
My Prime Minister, addressing the Summit,
expressed the view that the future will judge us by the
ability of our leadership to make a difference in
people's lives. We in Nepal expect the global
community to work in cooperation and solidarity, in a
true spirit of partnership, to change for the better the
destiny of every man, woman and child around the
world.
As we enter a new century and a new millennium,
the world is replete with paradoxes. It now has fewer
inter-State wars, but numerous civil wars. Science and
technology have made unprecedented advances, but
diseases like AIDS still defy treatment. More people
enjoy democracy and freedom, but terrorism still draws
youth. The walls of frontiers are crumbling in the
globalized economy, but the assertion of cultural
identity has increased. The United Nations has to work
in the midst of these paradoxes.
The United Nations has succeeded remarkably in
bringing peace in some situations and failed in others.
Its involvement has eased tensions in the Central
African Republic and Tajikistan. East Timor is heading
into independence in relative calm. Kosovo is engaged
in building democratic institutions. Israel has
withdrawn its forces from southern Lebanon, a
withdrawal which has vastly improved the prospects of
a comprehensive peace in the Middle East.
Still durable peace remains as elusive as ever. In
essence, it entails a culture of peace founded on
disarmament and the peaceful resolution of conflicts,
as well as on measures that remove the root causes of
conflict — poverty and exclusion.
Lasting peace cannot be secured until nuclear
weapons, which constitute the major threat to global
security, are eliminated in a time-bound manner. Nor
can it be achieved without the complete eradication of
other weapons of mass destruction. We consider that
weapons delivery systems and the so-called national
missile defence systems threaten the peace as well.
Small arms and light weapons have killed more
people than all weapons of mass destruction combined.
We must turn our backs on the guns by controlling
small arms and light weapons. In this context, we
welcome the proposed conference on small arms to be
held in 2001.
Conflicts disturb Africa, Asia, Europe and Latin
America. The Middle East is yet to conclude the final
settlement and be at peace with itself. The Balkans are
still rife with dispute, though of a lesser extent now.
South Asia is in the perennial pain of low intensity war.
Terrorists are on the prowl in many places, exploiting
the fragility of States. As a result, thousands of
innocent lives have been lost. The action of the
Security Council, which is the world's sentry, has been
too little, too late in many situations; it has let
emerging disputes descend into full-blown conflicts.
Nepal urges the Security Council to act in a timely
manner, promptly, decisively and adequately to prevent
conflagrations.
Nepal has always been an active participant in
United Nations peace operations. Nepalese
peacekeepers have served with impeccable
professionalism and dedication and have earned a name
for themselves. Many valiant Nepalese Blue Helmets
have laid down their lives in the service of world
peace. The recent death of Private Devi Ram Jaishi, a
Nepalese peacekeeper, while defending peace in East
Timor, rekindles our commitment to abiding peace,
wherein no one needs to lose a father, husband or son
to violence.
As host to the United Nations Regional Centre for
Peace and Disarmament in Asia and the Pacific, Nepal
25

is strongly committed to enhancing the Centre's
contribution to peace and disarmament, and is fully
prepared to meet its obligation to house the Centre in
Kathmandu.
The report (A/55/305) of the panel on the United
Nations peace operations provides a wealth of ideas to
put peacekeeping on a sound footing and to improve
peace and security in the world. My delegation agrees
with the tenor of the report, and will be willing to
examine it in greater detail as it comes up for closer
scrutiny.
A survey of the present trouble spots on earth
would lead us to one unmistakable conclusion: most
conflicts have poverty and exclusion at their root. All
too often, we tend to treat the symptoms, not the cause.
Nepal strongly believes that a durable peace will
continue to elude us as long as we do not eliminate
dehumanizing poverty and deprivation. Prime Minister
Koirala aptly described at the Summit the vicious circle
of poverty and conflict, and asked the world
community to redouble its efforts to reduce poverty in
search of peace. That deserves serious consideration.
Today more than one fifth of humanity lives on
less than a dollar a day. Poverty, illiteracy and diseases
are rife in the poor countries. Unemployment among
youth is rampant. A growing population finds itself
scrambling over shrinking resources in a stagnant
economy, which has been the case in most developing
countries. The AIDS pandemic has become a major
scourge of the developing world, particularly in Africa.
Unscrupulous leaders, often for narrow political gains,
fish in the troubled waters and incite violence, which
shatters the fragile economy further, making the next
cycle of violence inevitable and even more deadly.
If we are ever to achieve lasting peace, we must
reduce poverty and build peace from there. We
subscribe to the targets, suggested by the Secretary-
General in his report (A/54/2000), and adopted by the
Summit, to reduce poverty and promote development
in the developing countries. World conferences, one
after another, have concluded that this is the only way
forward. A series of their mid-term reviews has
reaffirmed this conclusion; yet, sadly, nothing much
has changed.
In global forums, both North and South have
agreed to work together for accelerated growth and
development in the South, to open the markets in the
rich countries to the products of the poor countries and
to improve access of the developing countries to
technology in the advanced countries; to relieve the
poor countries of their debt obligations; and to promote
social development and human rights. The global
commitments are forgotten before the ink on them
dries. We must narrow the gap between what we say
and what we do.
Most advanced countries have, for instance,
sorely lagged in meeting their pledges of development
assistance. More aid now means no need for it later.
Nepal commends those rich countries that have met the
aid targets, and urges others to do so. It is disturbing
that the United Nations funds and programmes, which
are the main sources of unconditional assistance, have
been facing a decline in their resource base; we call on
the global community to replenish their fungible
resources.
Although global trade has increased several times
in the last few years, the developing countries —
especially, the least developed ones — are losing
ground as their share in world trade diminishes, due
mainly to the declining terms of trade for them.
Globalization has gained momentum as people, trade
and services move across borders at an exceptional
speed. And information technology has opened a whole
new vista of communication, including e-commerce.
Much as both of these phenomena have potential
benefits for all, they have benefited some more than
others, widening the disparity between the rich and the
poor. We believe that the wealthy countries, together
with the World Trade Organization, must work towards
more equitable and rule-based trade to narrow the
income gaps, promote equitable globalization and
bridge the digital divide.
Countries in the South are sinking under the
unbearable burden of foreign debt. While we appreciate
the Heavily Indebted Poor Countries Debt (HIPC)
Initiative of the rich countries, we also urge them to
expedite its implementation and expand its scope to
cover all the least developed countries and other
countries in serious difficulties, not of their own
making.
Foreign direct investment has become a motor of
growth for a few, but the vast majority of developing
countries remain untouched by this new phenomenon.
Understandably, markets drive investors in their
investment decisions, yet Nepal believes that our
development partners can encourage investors, through
26

a vigorous guarantee and incentive scheme, to invest in
those countries that have yet to see much foreign direct
investment.
The unsustainable patterns of production and
consumption in the rich countries, together with the
population pressure in the poor countries, have taken a
high toll of the environment, the common human
heritage. The global agreements to promote sustainable
development and to reduce greenhouse gases remain
largely unfulfilled. As for Nepal, we have taken
measures to preserve the environment through
establishing norms, reducing pollutants, extending the
forest coverage and building the green component into
development projects. We are also studying the Kyoto
Protocol with a view to becoming a party to it.
The least developed countries, particularly the
land-locked ones like Nepal, are confronted with the
most formidable challenges of development. Over the
years poverty in these countries has increased and their
share of world trade has sharply declined. In Nepal, for
instance, more than 50 per cent of the people are
illiterate and live below the poverty line. Lack of
access to the sea not only makes transportation difficult
for us, but also deprives us of sea-based resources.
These disadvantaged countries therefore need special
measures to overcome their development constraints,
including better transportation facilities for the land-
locked countries so that they can reduce poverty and
join the global economic mainstream. We believe that
the conference on the least developed countries to be
held in Brussels next year will open up a new vista of
cooperation for their development.
Nepal hopes that the high-level event on
financing for development next year will find reliable
means for funding development in the developing
world. It must energize both North-South and South-
South cooperation to fulfil shared objectives.
As a functioning democracy, Nepal is committed
to human rights and good governance. We have a
Government that is accountable to people and pledged
to serve them best. As democracy, development and
human rights reinforce each other, we strive to promote
them together so that people have the opportunity to
realize their full potential. Nepal is a party to most
human rights instruments, and we hold the view that
civil and political rights are as important as economic,
social and cultural rights — including the right to
development, for the healthy progress of society.
Therefore we oppose any selective use of human rights
values to suit vested political interests.
I also wish to report to the Assembly that Nepal
has recently freed the remaining few thousand bonded
labourers and established the National Human Rights
Commission. During the Summit we also signed the
optional protocols to the Convention on the Rights of
the Child, protocols on the sale of children and on
children in armed conflicts.
Today more than 22 million people have taken
refuge outside the country of their origin, and millions
are displaced within — sometimes because of natural
calamities, but very often because of their
Governments or because of terrorists. Nepal itself has
nearly 100,000 refugees from Bhutan; their presence
has created economic, social and environmental
problems for us. Nepal believes that both State and
non-State actors must respect the human rights of the
weak and vulnerable, including those of women and
children.
The security of small States has remained a
perennial concern for us. During the cold war the fear
was of being trampled in the super-Power rivalry; in
the post-cold-war era the fear is that small States will
be economically, militarily or politically bullied if they
act in a manner that incurs the wrath of the stronger
States. It is saddening that even the United Nations is
forced frequently to acquiesce to the designs of the
powerful. We urge the international community to
uphold the rule of law and the rich and powerful
countries to respect the right of small States to
sovereign independence, something they zealously
guard themselves.
Whenever there are problems anywhere on the
length and breadth of the planet, the United Nations is
called on to inspire and act, without necessarily being
giving the requisite resources. Since there is no
alternative to the United Nations, we must revitalize
and reinforce it through comprehensive reforms so that
it can rise to the challenges of changing times. It is
imperative to restore the primacy of the General
Assembly, which is the closest thing to a world
parliament, so as to bring the will of the peoples to
bear on vital global policies.
The Security Council reform process has dragged
on for quite a while. Although there is no quick fix, nor
should one be pursued, it is time to give reforms shape
and make the Council more representative in
27

composition, more transparent in function and more
capable of keeping peace. The Security Council, by
doing too little too late, has often proved part of the
problem, rather than of the solution. We must change
it.
Now that the recent Summit has recognized
poverty and social exclusion as the principal cause of
conflict, it is critical that we focus our attention on
reinforcing the Economic and Social Council on a par
with the Security Council on economic matters. We
must work towards making the Economic and Social
Council capable of coordinating the funds and
programmes within the United Nations and with the
Bretton Woods institutions, the World Trade
Organization and other outside bodies.
Nepal applauds the Secretary-General for the
silent and continuous revolution at the United Nations
in search of economy and excellence. Indeed, there is a
constant need to regenerate and reinvent the world
body to attune it to the emerging challenges in a
changing world.
Sadly, the United Nations has to limp from one
year to the next as some of the key contributors fail to
live up to their treaty obligations. We believe that the
cardinal principle for apportioning financial obligation
should be the capacity to pay based on one's share of
world gross national product, with special
responsibility on the part of the permanent members of
the Security Council in peacekeeping budgets. It is
morally indefensible to make the poorer countries
subsidize the richer countries to keep the United
Nations and its peacekeeping activities going. We call
on all Member States to pay their dues in full, on time
and without conditions.
South Asia has one fifth of the world's people,
but lacks recognition and clout commensurate with its
size and potential. The only way for it to gain the place
it deserves is through regional cooperation. Yet we in
the region have not been able to work closely and
cohesively for the greater good of our peoples. The
South Asian Association for Regional Cooperation is
virtually at a standstill. Nepal urges all fellow South
Asian countries to work collectively for the shared
prosperity of our peoples. Time will not be kind to us if
we fail to seize the opportunity.